IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,751-02


                      EX PARTE JUAN DAMAS RODRIGUEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 10-4033 IN THE 106TH DISTRICT COURT
                              FROM GAINES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and two counts of indecency with a child by contact. He was sentenced to thirty-

five years’ imprisonment in the aggravated sexual assault case and twenty years’ imprisonment in

each indecency with a child case. The Eleventh Court of Appeals affirmed his conviction.

Rodriguez v. State, No. 11-11-00046-CR (Tex. App.—Eastland Feb. 14, 2013) (not designated for

publication).

        Applicant contends that both trial counsel and appellate counsel rendered ineffective
                                                                                                       2

assistance. He alleges trial counsel’s failure to fully advise him about the terms of a proposed plea

bargain rendered his decision to reject the offer involuntary. He also alleges that trial counsel did not

object to improper outcry witnesses. He alleges that appellate counsel did not notify him that

rehearing was denied and that counsel would not be pursuing discretionary review. Applicant has

alleged facts that, if true, might entitle him to relief. In these circumstances, additional facts are

needed.

        As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact. The trial court shall order trial counsel and

appellate counsel to respond to Applicant’s claims of ineffective assistance of counsel. The trial

court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate

case, the trial court may rely on its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claims of ineffective assistance of trial and appellate counsel. The trial court shall make specific

findings addressing whether trial counsel fully discussed all aspects of any proposed plea offers in

timely fashion. The trial court shall also make findings addressing whether the alleged outcry

testimony was objectionable and whether trial counsel made appropriate objections. The trial court

shall make specific findings addressing whether appellate counsel appropriately advised Applicant

of his right to file a pro-se petition for discretionary review, and whether he timely notified Applicant

that rehearing had been denied. The trial court shall also make any other findings of fact and
                                                                                                      3

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: May 20, 2015
Do not publish